ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1976-09-11_ORD_01_NA_09_EN.txt. DISSENTING OPINION OF JUDGE STASSINOPOULOS

[Translation]

To my great regret, I am unable to associate myself with the Order.
Exercising therefore the right conferred upon me by Article 57 of the
Statute, I venture to indicate the reasons for my dissent.

The request by Greece for the indication of interim measures of protec-
tion must be viewed, first of.all, from the angle of two indisputable
principles of the international law of the sea.

The first principle is that the coastal State exercises over the continental
shelf sovereign rights of exploration and exploitation of the natural
resources; those rights are exclusive in the sense that none may carry on
any research, exploration or exploitation activities without the consent of
that coastal State. This principle, crystallized by Article 2 of the 1958
Geneva Convention on the Continental Shelf, was reaffirmed in very
clear terms by the Court in its North Sea Continental Shelf Judgment
(C.J. Reports 1969, p. 22).

The second principle is that islands possess their own continental shelf
in the legal sense of that term. Here I venture to recall the basic provision
of Article 1 of the 1958 Geneva Convention:

“For the purpose of these articles, the term “continental shelf” is
used as referring ... (b) to the seabed and subsoil of similar sub-
marine areas adjacent to the coasts of islands.”

The norm-creating.character of Articles 1 and 2 of this Convention was
repeatedly confirmed by the Court’s above-mentioned Judgment on the
North Sea Continental Shelf (ibid., pp. 22, 39 and 42).

In my view it is necessary always to bear in mind these two principles,
which constitute the Jaw in force, in assessing the merits of the request for
the indication of interim measures of protection in the present case.

Now the exercise by Greece of its exclusive sovereign rights over its
continental shelf, as determined by the two above-mentioned principles,
has been immutable, imperturbable and continuous from all time, and
ever since the appearance of the very concept of the continental shelf in
the domain of international law. Turkey never protested against that
exercise and never claimed any rights whatever over the Greek continental
shelf. It was only in 1973 that it suddenly published in its Official Gazette
a map showing areas of the Aegean Sea in respect of which Turkey claimed
rights. At practically the same time Turkey granted exploration licences
in respect of those same areas and began exploration work. That means
that Turkey, instead of waiting for the question which it had itself

36
AEGEAN SEA (DISS. OP. STASSINOPOULOS) 36

raised to be settled by the appropriate means, in accordance with Article
33 of the Charter of the United Nations, attempted to make good its own
claims by material acts undertaken with no other title than those claims
themselves. This manner of proceeding provides a classic example of
taking the law into one’s own hands (“‘voie de fait”) and is certainly not
sufficient in law to justify describing these areas, which always incontest-
ably belonged to Greece, as “areas in dispute” or “‘contested”’.

In 1976, the exploration activities carried on by the Turkish vessel
Sismik I are part of a large-scale programme which has even been extended
since the Court has had to concern itself with the present situation. As a
result of those activities, Greece and Turkey have found themselves
engaged in military preparations on a considerable scale, and the aggrava-
tion of the situation could lead to a very real threat to peace.

Faced with that situation, which has been steadily deteriorating,
Greece has filed in the Court an Application with a view to the delimita-
tion of the continental shelf of the Aegean Sea and a request for the
indication of interim measures of protection pending the pronouncement
of this eminent international tribunal on the merits of the case.

Greece’s request is founded on Article 33 of the General Act of 1928
and on Article 41 of the Statute of the Court. Both these texts confer on the
Court the power to indicate interim measures of protection. But they
differ, in particular, in the weight and scope of the powers conferred on
the Court for that purpose.

The wording of Article 33, paragraph 1, of the General Act is more
imperative from the Court’s standpoint:

“1. In all cases where a dispute forms the object of arbitration or
judicial proceedings, and particularly if the question on which the
parties differ arises out of acts already committed or on the point of
being committed, the Permanent Court of International Justice,
acting in accordance with Article 41 of its Statute, or the Arbitral
Tribunal, shall lay down within the shortest possible time the pro-
visional measures to be adopted. The parties to the dispute shall be
bound to accept such measures.”

As for Article 41, paragraph 1, of the Statute, it provides that the Court
“shall have the power to indicate, if it considers that circumstances so
require, any provisional measures which ought to be taken to preserve
the respective rights of either party’ (emphasis added). In my view, the
notion of the “circumstances”? which the Court has to take into considera-
tion comprises in the first instance the nature of the rights whose protec-
tion is in contemplation. And on that point the texts of Article 33 of the
General Act and Article 41 of the Statute are identical. By this I mean
that, when the Court finds itself faced with an infringement of rights
appertaining to the sovereignty of a State, it is bound to give this circum-
stance the highest degree of consideration in relation to the indication of
the measures requested.

37
AEGEAN SEA (DISS. OP. STASSINOPOULOS) 37

Having made that point, I venture to recall that the Court has indicated
interim measures of protection in many cases where the rights to be
protected did not appertain to the sovereignty of the State in question.
In the present case, on the other hand, I have the impression that this is
the first time that the Court has refused to indicate interim measures of
protection when confronted with a dispute involving infringements of
sovereign rights.

In its jurisprudence the Court has defined the conditions which in its
view have to be fulfilled if interim measures are to be indicated. Central
among these conditions are the following concepts: preservation of the
rights of the parties, irreparable prejudice, and aggravation or extension
of the dispute.

The concept of preserving the rights of the parties is always featured
in the Orders made by the Court, whether they indicate or do not indicate
interim measures of protection. On the other hand, the concept of
irreparable prejudice has not always been explicitly mentioned in the
reasoning of the Court. Such was for example the case in Anglo-Iranian
Oil Co. (where interim measures were indicated) and Interhandel (where
they were not). I would add that the concept of irreparable prejudice is
not taken by the Court in a literal sense. The prejudice is considered in
relation to the situation in which it takes place.

In the present case, there is grave and irreparable prejudice to sovereign
tights as such, for we know that, according to the Court, the coastal
State possesses such rights over the continental shelf ipso facto and
ab initio, that Article 2 of the Geneva Convention, when it speaks of
exclusivity, confers an absolute right and that, consequently, any infringe-
ment of that absolute right constitutes an irreparable prejudice. I con-
sider equally irreparable the prejudice caused by the gathering of informa-
tion on the resources of the Greek shelf and the possibility of disclosing
them, which would raise an insurmountable obstacle to their exploitation
by Greece.

Furthermore, the material fact of exploring the continental shelf by
means of explosions constitutes an aggravating circumstance if the
evolution of international law in this respect is taken into account.

Indeed Part III of the Revised Single Negotiating Text of the United
Nations Third Conference on the Law of the Sea (A/CONF.62WP.
8/Rev.1/Part III (6 May 1976)), which according to the Chairman of the
Third Committee has taken account “of all the proposals and amend-
ments submitted and results reached during this session of the conference”,
includes, in Article 60, paragraph 2, subparagraph (6), a very clear ban
on carrying out research or exploration of the continental shelf by means
of explosives.

This prohibition postulates the risk of irreparable damage to the
natural resources of the continental shelf.
But it concerns cases where the research is carried out with the authori-

38
AEGEAN SEA (DISS. OP. STASSINOPOULOS) 38

zation of the coastal State. How could the continental shelf be preserved
from adverse effects in the case of unlawful exploration, as in the present
instance, constituting a veritable voie de fait? And the acts intended to
promote Turkey’s achievement of its own claims with respect to the
Greek shelf are, as I have said above, nothing other than voies de fait.
Again I must emphasize this view of the matter.

*

I find myself also in disagreement with that part of the Order which
deals with Security Council resolution 395 (1976).

The Court is the principal judicial organ of the United Nations, one of
its five principal organs. It contributes, with the means placed at its
disposal by the Charter and its Statute, to the settlement of legal disputes
between States.

In the present case, we are confronted with a legal dispute (delimitation
of the continental shelf) the resolution of which will enable the parties to
improve their mutual relations.

The political aspect of the case has been referred to the Security Council.
This organ worked out a resolution in accordance with the elements at
its disposal.

As for the Court, it has been seised of another fundamental aspect of
the same question. Given the urgency of the situation and its aggravation,
the Court should have exercised its powers in full. It is not necessary to
mention here the difference there is between a dispute or a situation
referred at one and the same time to the Security Council and the General
Assembly, and two applications of which one is made to the political
organs of the United Nations and the other to its judicial organ. In the
first instance, Article 12 of the Charter prohibits the General Assembly
in principle from making any recommendation for so long as the Security
Council is exercising its functions under the Charter with regard to the
dispute or situation. But there is absolutely nothing, whether in the
Charter or in the Statute, to prevent the Court from making a finding in
its own particular domain in cases where another organ of the United
Nations is concerning itself with the political aspects of a case.

In a daily deteriorating situation, the indication to both parties that
they should avoid any act that might aggravate or extend the dispute
would have been justified within the framework of the powers conferred
on the Court by Article 33 of the General Act and Article 41 of its
Statute. Furthermore, since the Court had decided upon the solutions
adopted in paragraphs 34-41 of the Order, while concluding in paragraph
42 that—

“..it is not necessary for the Court to decide the question whether
Article 41 of the Statute confers upon it the power to indicate interim
measures of protection for the sole purpose of preventing the aggra-
vation or extension of a dispute”,

39
AEGEAN SEA (DISS. OP. STASSINOPOULOS) 39

it was necessary in my opinion for the Court to extend that solution to
the other ground of the request, that is to say, the question of irreparable
prejudice relied on therein, and not to concern itself with that matter.
Instead of that, the Court has said that it was not requisite to indicate
the measures requested because there was no irreparable prejudice
(para. 33). Yet one should not lose sight of the fact that the activities of
Sismik I and the irreparable prejudice to which they give rise are central
to the case and are closely bound up with the creation of the situation
which is aggravating and extending the dispute. It is not surprising that
these two factors, closely linked as I have said, were presented together
before the Security Council, since the explorations of Sismik I were the
cause of the aggravation of the situation.

Now, in my view, the Court ought to have decided in like manner on
each of the two different grounds of the request for the indication of
interim measures of protection and ought not to have considered the
question of irreparable prejudice separately, arriving at the conclusion
embodied in paragraph 33. If the Court had followed that course, the
answer given on both heads would have been identical, which in my
opinion would correspond to the real situation and constitute a fair and
calming solution for both parties.

THE QUESTION OF JURISDICTION

So far as jurisdiction is concerned I think that, before proceeding to
consider the request for interim measures, or any request, the Court
must satisfy itself, by an extremely summary examination, that it has
prima facie jurisdiction to deal with the merits of the case. Not only
does that rule emerge from the Court’s jurisprudence, but it also con-
stitutes a general principle governing all analogous institutions.

I would refer in this connection to the practice of municipal adminis-
trative tribunals. When an appeal is made to an administrative tribunal
on the ground of action ultra vires, that does not have any suspensory
effect on the act complained of; in other words, the mere filing of the
appeal does not prevent that act from being carried out. This is natural,
because otherwise the functioning of the administration could be seriously
harmed and its activities paralysed. However, in municipal systems of
law, there is statutory provision for the unusual event that the perfor-
mance of the act complained of, if it were to take place pending the pro-
nouncement of the competent tribunal on its validity, would be likely to
cause the applicant irreparable prejudice. In such event, it is possible to
obtain a stay of execution. Such stay of execution has never been refused
on account of doubts as to competence to deal with the substantive appeal.

The Greek application is founded on Article 17 of the General Act of
1928 and on the joint Greco-Turkish communiqué of 31 March 1975.

So far as the General Act is concerned, although the Court, in the
Nuclear Tests cases, did not make any direct pronouncement as to the
French contention that it had fallen into desuetude, it nevertheless

40
AEGEAN SEA (DISS. OP. STASSINOPOULOS) 40

considered the General Act as prima facie in force for the purposes of the
interim measures phase. Moreover, recent action by the Secretary-
General of the United Nations, the depositary of the General Act, proves
that it is still in force.

Greece also founds the jurisdiction of the Court on the communiqué
of 31 May 1975. This constituted an undertaking on the part of both
parties. It is a factor which is also sufficient to ascertain that the Court
has at least prima facie jurisdiction.

Finally, reservation (b), mentioned in Greece’s instrument of accession
to the General Act (see para. 19 of the Order) is no obstacle to the force
of the General Act, for the three following reasons:

(a) as appears from the letter by Mr. Politis, which has been laid before
the Court, the purpose of that reservation was to remove from the
sphere of applicability of the General Act such disputes as might
arise regarding the possible aspirations of another State to have a
free zone, or a zone of special régime, within the territory, of the
Greek State;

(b) at the time when that reservation was formulated, the concept of the
continental shelf did not yet exist in the field of international law;

(c) the literal sense of the term “territorial status” excludes, in my view,
any construction according to which it might comprehend the con-
tinental shelf.

For those reasons, I am of the opinion that the jurisdiction of the Court
to adjudicate upon the merits of the case does exist, at least prima facie.

(Signed) Michel STASSINOPOULOS.

41
